 




EXHIBIT 10.1
EXECUTIVE COMPENSATION SUMMARY
          Base Salary. The following table sets forth the 2006 and 2005 annual
base salary levels of the individuals listed as the “named executive officers”
in the proxy statement of United Dominion Realty Trust, Inc. (the “Company”) for
the Company’s Annual Meeting of Stockholders held on May 3, 2005, and who are
expected to be listed as the “named executive officers” in the Company’s proxy
statement for the Annual Meeting of Stockholders to be held in 2006:

                  Name and Principal Position   Year   Base Salary
Thomas W. Toomey
    2006     $ 450,000  
Chief Executive Officer and President
    2005     $ 450,000  
 
               
W. Mark Wallis
    2006     $ 330,000  
Senior Executive Vice President
    2005     $ 260,000  
 
               
Christopher D. Genry
    2006     $ 260,000  
Executive Vice President—Corporate
    2005     $ 260,000  
Strategy and Chief Financial Officer
               
 
               
Martha R. Carlin
    2006     $ 250,000  
Executive Vice President,
    2005     $ 232,115  
Director of Property Operations
               
 
               
Richard A. Giannotti
    2006     $ 210,000  
Executive Vice President—Asset Quality
    2005     $ 200,000  

          Annual Incentive Compensation. Annual incentive compensation
(bonuses) is tied to our performance and the degree to which our executives’
individual objectives are achieved. Annual incentive compensation is designed to
bring our executives’ total compensation to approximately equal to industry
averages when performance objectives are met and to the upper percentile when
performance is superior. The primary corporate objectives considered in
determining annual incentive compensation for our executive officers are:
(1) growth in funds from operations per share, or FFO, (2) our total return to
common stockholders compared to our REIT peer group, (3) our balance sheet
strength and flexibility, (4) growth of dividend, (5) operating results, and
(6) key company objectives. The following table sets forth information regarding
annual incentive compensation for our named executive officers for 2005 and
2004:
 



--------------------------------------------------------------------------------



 



                  Name   Year   Bonus
Thomas W. Toomey
    2005     $ 850,000 (1)
 
    2004     $ 1,250,000 (2)
 
               
W. Mark Wallis
    2005     $ 1,000,000 (1)
 
    2004     $ 550,000 (2)
 
               
Christopher D. Genry
    2005     $ 300,000 (1)
 
    2004     $ 550,000 (2)
 
               
Martha R. Carlin
    2005     $ 450,000 (1)
 
    2004     $ 420,000 (2)
 
               
Richard A. Giannotti
    2005     $ 225,000 (1)
 
    2004     $ 155,000 (2)

 

(1)   Mr. Toomey received $850,000, Mr. Wallis received $150,000, Mr. Genry
received $50,000, and Ms. Carlin received $100,000 of their 2005 bonus in the
form of a grant of 33,770, 5,959, 1,986 and 3,973 shares, respectively, of
restricted common stock at a price of $25.17 per share on the date of grant.
Mr. Toomey’s restricted common stock vests on February 15, 2010. The other named
executive officers’ shares vest pro rata over a four-year period ending
February 15, 2010. The grants of restricted common stock to our named executive
officers as described herein were made under our 1999 Long-Term Incentive Plan.
Distributions are paid on the restricted common stock at the same rate as on
unrestricted common stock.   (2)   Mr. Toomey received $1,000,000, Mr. Wallis
received $200,000, Mr. Genry received $200,000, and Ms. Carlin received $120,000
of their 2004 bonus in the form of a grant of 44,743, 8,949, 8,949, and 5,369
shares, respectively, of restricted common stock at a price of $22.35 per share
on the date of grant. Mr. Toomey’s restricted common stock vests on February 18,
2009. The other named executive officers’ shares vest pro rata over a four-year
period ending February 18, 2009. The grants of restricted common stock to our
named executive officers as described herein were made under our 1999 Long-Term
Incentive Plan. Distributions are paid on the restricted common stock at the
same rate as on unrestricted common stock.

          Long-Term Incentive Compensation. Long-term incentive compensation is
targeted to be approximately equal to industry averages when performance
objectives are met and to be above industry averages when the long-term
performance of our common stock is above average. For 2005, the components of
our long-term incentive compensation were the PARS Program under our 1999
Long-Term Incentive Plan and the Series C Out-Performance Program. The
Compensation Committee determines long-term incentive compensation in
consultation with its independent consultant and our Chief Executive Officer.
     PARS Program. As part of our long-term incentive compensation, executive
officers are eligible to receive grants of Performance Contingent Stock Awards,
or “PARS,” under our 1999 Long-Term Incentive Plan. An executive may be awarded
a number of shares of common stock, or “Initial Shares,” with a target grant
date value equal to a percentage of the executive’s base salary. The shares of
common stock may be adjusted, upward or downward (referred to herein as the
“Additional Shares”), based upon the Company’s performance against selected peer
companies in the REIT industry during the performance period. In 2005, the
actual number of shares earned could range from

2



--------------------------------------------------------------------------------



 



0% to 167% of the target award level depending upon the performance of the
Company during the performance period. The target award level is set by the
Compensation Committee, in consultation with our CEO, each year and compares the
Company’s performance to the relative performance of selected peer companies in
the REIT industry during the performance period. Executives are paid dividends
on the Initial Shares during the performance period. Subject to the
participant’s continued employment with the Company, the Initial Shares and
Additional Shares, if applicable, vest pro rata over four years from the date
the Compensation Committee determines the actual awards. For 2005, the
Compensation Committee determined the actual awards in the following table,
which are 75% of the target award level.

          Name   PARS
Thomas W. Toomey
    28,014  
W. Mark Wallis
    14,007  
Christopher D. Genry
    14,007  
Martha R. Carlin
    10,116  
Richard A. Giannotti
    9,338  

          Series C Out-Performance Program. At our Annual Meeting of
Stockholders held on May 3, 2005, our stockholders approved our New
Out-Performance Program, which includes the Series C Out-Performance Program.
The Series C Out-Performance Program is designed to provide participants with
the possibility of substantial returns on their investment if the total return
on our common stock exceeds targeted levels, while putting the participants’
investment at risk if those levels are not exceeded. The membership units have
the following features:

  •   They represent equity in United Dominion Realty, L.P., or “UDR LP.” UDR LP
has outstanding an aggregate of 750,000 of its Class III Out-Performance
Partnership Shares that it sold to UDR Out-Performance III, LLC , or the
“Series C LLC”. The Series C LLC is a limited liability company formed and owned
by the holders of the membership units and governed by a board of managers
consisting of Messrs. Grove, Larson, Toomey and Wallis. The membership units
were sold at a cash price of $1.00 per unit to the purchasers.     •   The
purchase price for the membership units was determined by the Compensation
Committee based on the advice of an independent valuation expert.     •   If a
holder of membership units leaves our employ prior to the completion of the
performance period and the vesting of the membership units, the Series C LLC has
the right, but not the obligation, to repurchase the membership units for the
initial price paid by the purchaser. Should the Series C LLC choose to resell
those membership units, the purchase price will be determined by the
Compensation Committee based upon the advice of an independent valuation expert.

3



--------------------------------------------------------------------------------



 



  •   The membership units will have no value unless the cumulative total return
on our common stock for the 36-month period from June 1, 2005 to May 30, 2008 is
at least the equivalent of a 36% total return or 12% annualized.

          If the cumulative total return on our common stock satisfies the above
performance criteria at the conclusion of the measurement period, the holders of
the membership units will receive distributions and allocations of income and
loss from UDR LP based on the number of membership units in the Series C LLC. If
on the Valuation Date the cumulative total return on our common stock does not
satisfy the performance criteria, the holders of the membership units will
forfeit their initial investment.
          The Series C LLC currently has outstanding a total of 712,500 of its
membership units held by members of our senior management and has 37,500 units
currently available for issuance. The following table sets forth information
regarding membership units that have been sold to our named executive officers
in 2005 in accordance with our Series C Out-Performance Program:

          Name   Number of Units
Thomas W. Toomey
    225,000  
W. Mark Wallis
    75,000  
Christopher D. Genry
    45,000  
Martha R. Carlin
    45,000  
Richard A. Giannotti
    75,000  

          During fiscal 2006, our Board of Directors approved the Series D
Out-Performance Program, in accordance with the New Out-Performance Program
approved by our stockholders at our 2005 Annual Meeting of Stockholders. The
Series D Out-Performance Program will generally have the same features as our
Series C Out-Performance Program discussed above and is described in more detail
in Exhibit 10.2 to our Current Report on Form 8-K dated February 9, 2006 and
filed with the Securities and Exchange Commission on February 15, 2006
(Commission File No. 1-10524).
          A copy of our 1999 Long-Term Incentive Plan, and the form of
restricted stock award thereunder, are attached as Exhibits 99.5 and 99.6,
respectively, to our Current Report on Form 8-K dated December 31, 2004 and
filed with the Securities and Exchange Commission on January 11, 2005
(Commission File No. 1-10524). Descriptions of our New Out-Performance Program
and our Series C Out-Performance

4



--------------------------------------------------------------------------------



 



Program are attached as Exhibits 10.01 and 10.02, respectively, to our Current
Report on Form 8-K dated May 3, 2005 and filed with the Securities and Exchange
Commission on May 9, 2005 (Commission File No. 1-10524).
          Other Compensation. In 2005, Mr. Genry, Ms. Carlin and Mr. Giannotti
received non-discretionary 401(k) matching contributions made by us under our
Profit Sharing Plan in the amount of $6,300, $2,853 and $6,300, respectively. In
addition, Mr. Giannotti received $45,000 as a bonus for the completion of a
rehabilitation project on one of our communities.

5